PER CURIAM.
DISMISSED. Upon consideration of appellant’s response to the Court’s order of October 8, 2012, the Court has determined that the order on appeal is not final as it fails to resolve appellant’s Complaint for Declaratory Judgment. Thus, the appeal is premature and must be dismissed. The Court notes, however, that the dismissal is without prejudice to seek appellate review upon the rendition of final order by the lower tribunal that disposes of the Complaint for Declaratory Judgment.
BENTON, C.J., ROBERTS and RAY, JJ., concur.